DETAILED ACTION

1. This communication is in response to the application filed on 07/24/2020.  The present application is being examined under the AIA  first to invent provisions. 

  2. Status of the claims:  
  
        Claims 1-34 are pending.

Double Patenting    
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
3a. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Co-pending application 16/593,816, in view of Moran et al. 10,691,547 B1. However, US Co-pending application 16/593,816 does not discloses disaster even with recovery procedure. Moran discloses disaster even with recovery procedure (Moran, column 7, lines 16-26), it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order recover efficiently a user virtual desktop by using a virtual desktop template of the user’s virtual desktop by doing so the user’s virtual desktop is quicker updated.

This is a provisional nonstatutory double patenting rejection.

3b. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Co-pending application 16/656,250, in view of Moran et al. 10,691,547 B1.  The same rationale cited for the nonstatutory obviousness-type double patenting rejection of the US Co-pending application 16/593,816 applies also for this application.
 
3c. Table

Instant Claims for Application 16/938,427
Claims of US Co-pending Application  16/593,816
claim 1,  a virtual desktop system comprising: 

      a primary regional datacenter including a primary desktop pool providing access to a desktop to a desktop user of a desktop client; 




      a secondary regional datacenter including a secondary desktop pool; and





      a control plane orchestrating communication between the desktop client and the primary and secondary regional datacenters, the control plane operable to create a copy of the desktop from the primary regional datacenter and


     perform an activation procedure when a disaster event occurs, the activation procedure including:

   creating the desktop in the secondary desktop pool from the copy;

     directing the desktop client to the secondary desktop pool to access the desktop from the secondary regional datacenter.  
 

Claim 1. a virtual desktop system comprising: 

    a master fabric region including configurations and definitions required to manage a desktop service within a first regional data center, and definitions for data storage within the first regional data center ; 


     an expansion fabric region including a copy of configurations and definitions  replicated from the master fabric region applied to a second regional data center for clusters, gateways, and data storage within a second regional data center; and 

    a control plane including a global pool, wherein a client device application operated by a user associated with the global pool accesses a desktop from the master fabric region configured and defined within the first regional data center at one time and the expansion fabric region configured and defined within the second regional data center at a second time.  
 ,

( Claim 2) wherein the copy or configurations and definitions  include a desktop template associated with the desktop.  


 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness. 
4b. This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

4c. Claims 1- 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ringdahl et al. (hereinafter “Ringdal”)  (US 2017/0374136 A1) in view of Moran et al. (hereinafter " Moran")   (US 10,691,547 B1) .  

Regarding claim 1, Ringdahl discloses a virtual desktop system comprising: 

      a primary regional datacenter including a primary desktop pool providing access to a desktop to a desktop user of a desktop client (in a data center  access  to  virtual desktops is provided to a user, where existing host is equated to primary regional datacenter ( Ringdahl, [0002] ;[0047]); ([0060] an interpretation that is in light of the specification that defines a primary region that a set of desktop service resources)); 

      a secondary regional datacenter including a secondary desktop pool (in a data center  access  to  virtual desktops are being provided to a user where new host is equated to secondary regional datacenter ( Ringdahl, [0002];[0047]); ([0059] an interpretation that is in light of the specification that defines an secondary region as a copy of fabric region) )); and

      a control plane orchestrating communication between the desktop client and the primary and secondary regional datacenters (a service manager provides desktop service resources  and information to multiple users, also called tenants that are enterprises having multiple users that use the computing devices ([0035])),  the control plane operable to create a copy of the desktop from the primary regional datacenter ([0044], a resource manager provides a    copy of an executable computer program  of a virtual desktop to a tenant server by a resources service provider that provides the copy of the executable computer program of the virtual desktop ( Ringdahl, [0044])).

            Ringdahl does not disclose perform an activation procedure when a disaster event occurs, the activation procedure including: creating the desktop in the secondary desktop pool from the copy; directing the desktop client to the secondary desktop pool to access the desktop from the secondary regional datacenter.  

          Moran discloses perform an activation procedure when a disaster event occurs (   for recovering a desktop image, user environment is being decoupled from the user, user data is mapped to a folder outside of the virtual machine (Moran, column 7, lines 16-26 )), the activation procedure including: creating the desktop in the secondary desktop pool from the copy ( virtual machine, desktop being cloned (Moran, column 8, lines 4-15)); directing the desktop client to the secondary desktop pool to access the desktop from the secondary regional datacenter (a personalized  virtual desktop being provided to an end-user from a data center using a desktop broker (Moran, column 7, lines 33-45)).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Moran’s teachings with Ringdahl’s teachings. One skilled in the art would be motivated to combine them in order to recover safely a user virtual desktop by using desktop broker with a redirection feature that directs the end user to another data center with the user personalized virtual desktop  . 

Regarding claim 2, Ringdahl  and Moran disclose the system of claim 1.

             Ringdahl does not disclose wherein the control plane is further operable to deactivate the secondary desktop pool and redirect the desktop client to access the desktop from the primary desktop pool of the primary regional datacenter after the disaster event is over.  

          Moran discloses wherein the control plane is further operable to deactivate the secondary desktop pool ( virtual machine, desktop being cloned ( decoupled the user environment from the desktop ( the environment of the desktop equated to desktops closed to the user (Moran, column 7, lines 16-19)) and redirect the desktop client to access the desktop from the primary desktop pool of the primary regional datacenter after the disaster event is over ( the active directory  of the desktop is restored  when an administrator makes sure that the active directory is fully restored and synchronized (Moran, column 7, lines 1-5)).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Moran’s teachings with Ringdahl’s teachings. One skilled in the art would be motivated to combine them in order to recover safely a user virtual desktop by  making sure that active directory data of virtual desktop is fully recovered and synchronized with the user desktop. 

Regarding claim 3, Ringdahl  and Moran disclose the system of claim 1.

            Ringdahl does not disclose wherein the desktop is a persistent desktop and wherein the copy is created by creating a snapshot of the desktop at a recovery point.  

          Moran discloses wherein the desktop is a persistent desktop ( a persistent desktop is disclosed (Moran, column 9, lines 31-33)) and wherein the copy is created by creating a snapshot of the desktop at a recovery point ( a  built-in file system snapshot to restore back up files at a backup system point  (Moran, column 9, lines 51-56)).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Moran’s teachings with BAGGERMAN’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by using a built-in file system snapshot that allow an accurate restoration of the virtual desktop by creating an accurate image of the user’s virtual desktop.  

Regarding claim 18, claim 18 is substantially similar to claim 1, thus the same rationale applies. 


Regarding claim 19, claim 19 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 3, thus the same rationale applies. 

4d. Claims 4-5, 7-9, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl in view of Moran as applied to claims 1-3 and 18-20    above, and further view of BAGGERMAN  (US 2020/0089573 A1).     

Regarding claim 4, Ringdahl  and Moran disclose the system of claim 3.

             Ringdahl  in view of Moran do not disclose wherein the control plane is operable to create another snapshot on a periodic basis.  

             BAGGERMAN discloses wherein the control plane is operable to create another snapshot on a periodic basis  (  different snapshot being taken at different times ( BAGGERMAN, [0017])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BAGGERMAN’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by taking snapshot of the virtual desktop at different time by doing so an accurate back up of a virtual desktop is provided  when a disaster occurred.   

Regarding claim 5, Ringdahl , Moran, and  BAGGERMAN disclose the system of claim 4.

             Ringdahl  in view of Moran do not disclose wherein the periodic basis is based on usage data of the desktop.    

          BAGGERMAN discloses wherein the periodic basis is based on usage data of the desktop (  snapshot being generated on an as-needed basis ( BAGGERMAN, [0019])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BAGGERMAN’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by taking snapshot of the virtual desktop as needed basis by doing  so a snapshot is taking efficiently by taking the snapshot only when a user needed it.   
  
Regarding claim 7, Ringdahl,  Moran, and BAGGERMAN disclose the system of claim 4.

          Ringdahl  in view of Moran do not disclose wherein the creation of the desktop snapshot is performed incrementally relative to snapshots of other desktops in the primary desktop pool according to a policy to conserve time, bandwidth, or storage cost.    

          BAGGERMAN discloses wherein the creation of the desktop snapshot is performed incrementally relative to snapshots of other desktops in the primary desktop pool according to a policy to conserve time, bandwidth, or storage cost ( a delta content of a snapshot  created has an index between a snapshot taken a particular time that represents a delta change between the actual snapshot and the master image of the snapshot ( BAGGERMAN, [0010])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BAGGERMAN’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by taking snapshot of the virtual desktop that corresponds to a specific time by doing so a snapshot is  identified efficiently by associated a snapshot with a time, doing so a snapshot is recovered for a specific time.  
    

Regarding claim 8,  Ringdahl,  Moran, and BAGGERMAN disclose the system of claim 4.

             Ringdahl  in view of Moran do not disclose wherein the control plane provides multiple disaster recovery points corresponding to snapshots at different times and stores the snapshots.    

          BAGGERMAN discloses wherein the control plane provides multiple disaster recovery points corresponding to snapshots at different times (  snapshots are generated at different points in time of the development issues ( BAGGERMAN, [0019]))and stores the snapshots (  snapshot being stored in a storage layer ( BAGGERMAN, [0017])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BAGGERMAN’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by taking snapshot of the virtual desktop as needed basis by doing so a snapshot is taking efficiently by taking a snapshot only when a user needed it.   

Regarding claim 9, Ringdahl  and Moran,  BAGGERMAN disclose the system of claim 8, 

             Ringdahl does not disclose wherein the desktop snapshots are kept according to a retention policy.  

      Moran discloses  wherein the desktop snapshots are kept according to a retention policy (retention policies disclosed for  EUC environment files  include virtual desktop  files (Moran, column 7, lines 1-5) legacy desktop environment is disclosed in the background of the invention  ).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Moran’s teachings with Ringdahl’s teachings in view of BAGGERMAN’s teachings. One skilled in the art would be motivated to combine them in order to recover safely a user virtual desktop by  making sure that active directory data of virtual desktop is fully recovered and synchronized with the user desktop for a period of time. 
   

Regarding claim 21, claim 21 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 21,  Ringdahl  and Moran disclose the method of claim 20.

             Ringdahl  in view of Moran do not disclose further comprising creating another snapshot on a periodic basis.    

          BAGGERMAN discloses further comprising creating another snapshot on a periodic basis  (  snapshots are generated as-needed basis ( BAGGERMAN, [0019])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BAGGERMAN’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by taking snapshot of the virtual desktop as needed basis by doing  so a snapshot is taking efficiently by taking a snapshot only when a user needed it.   

Regarding claim 22, claim 22 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 24, claim 24 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 25, claim 25 is substantially similar to claim 8, thus the same rationale applies. 

Regarding claim 26, claim 26 is substantially similar to claim 9, thus the same rationale applies. 

4e. Claims 6, 10-11, 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl in view of Moran, in view of BAGGERMAN  as applied to claims 1-5, 7-9, 18-22, and 24-26 above, and further in view of SALAPURA  et al.  (hereinafter “SALAPURA”) (US 2019/0370132 A1).   

Regarding claim 6,  Ringdahl,  Moran, and  BAGGERMAN disclose the system of claim 4. 

       Ringdahl in view of   Moran and in view of  BAGGERMAN  do not disclose wherein the periodic basis includes postponing the creation operation until the desktop user terminates their session of the desktop.  
          SALAPURA discloses wherein the periodic basis ( periodic disaster recovery testing is done between a primary and a secondary site (SALAPURA, [0089])) includes postponing the creation operation until the desktop user terminates their session of the desktop ( uninterrupted operation is provided to the end user as a new level of reaction to a disaster event that allows a user’s operation to end when a recovery event starts ( where the end user is equated to a desktop user in a desktop session) (SALAPURA, [0075])).    

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate SALAPURA’s teachings with Ringdahl’s teachings in view of Moran’s teachings and in view of  BAGGERMAN’s teachings. One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by providing an interrupted operation to the end user by doing so recovery is done more efficiently because the access of  the resource is not interrupted.   

Regarding claim 10, Ringdahl,  Moran, and  BAGGERMAN disclose the system of claim 8. 

       Ringdahl,  Moran, and  BAGGERMAN  do not disclose  wherein the control plane is operable to suspend creating a desktop recovery point for the desktop of the secondary desktop pool, and wherein the control plane is operable to select an optional desktop recovery point for the primary desktop pool when the regional datacenter is reactivated.  

          SALAPURA discloses wherein the control plane is operable to suspend creating a desktop recovery point for the desktop of the secondary desktop pool ( the resource recovery at the recovery site is suspended ( the resource is equated to desktop) (SALAPURA, [0085])), and wherein the control plane is operable to select an optional desktop recovery point for the primary desktop pool when the regional datacenter is reactivated  ( the recovery site resource for the primary site resource is assigned based on a SLA  priority of the recovery resource ( selection  of the resource (desktop) is based on the SLA priority)   (SALAPURA, [0001])).     

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate SALAPURA’s teachings with Ringdahl’s teachings in view of Moran’s teachings and in view of  BAGGERMAN’s teachings. One skilled in the art would be motivated to combine them in order to  recover efficiently a user virtual desktop by applying a SLA priority resource at the recovery site by doing so resource at the recovery site is used more  efficiently.   

Regarding claim 11, Ringdahl,  Moran, and  BAGGERMAN disclose the system of claim 4. 

       Ringdahl,  Moran, and  BAGGERMAN  do not disclose wherein the control plane is operable to throttle copying of snapshots between the primary regional datacenter and the secondary regional datacenter to optimize cloud resources.  

       SALAPURA discloses wherein the control plane is operable to throttle copying of snapshots between the primary regional datacenter and the secondary regional datacenter to optimize cloud resources ( data from a primary center is copy to a secondary center by booting the servers from  snapshot images and storages ; by doing so failing time is reduced ( optimizing resource is done) (SALAPURA, [0021])).    

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate SALAPURA’s teachings with Ringdahl’s teachings in view of Moran’s teachings and in view of  BAGGERMAN’s teachings. One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by  using a snapshot image that is copied from the primary datacenter to the secondary data center by doing so recovery is done more efficiently because an accurate  image of the user’s desktop  is copy in the secondary data center.   

Regarding claim 23, claim 23 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 27, claim 27 is substantially similar to claim 10, thus the same rationale applies. 

Regarding claim 28, claim 28 is substantially similar to claim 11, thus the same rationale applies. 
 
4f. Claims 12-14 and 29-31 rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl in view of Moran as applied to claims 1-3 and 18-20  above, and further view of RANGAYYA et al. (hereinafter “RANGAYYA”)  (US 2016/0041837 A1).   

Regarding claim 12,  Ringdahl  and Moran disclose the system of claim 1.
             Ringdahl  in view of Moran do not disclose wherein the desktop is a non-persistent desktop created from a desktop template; and wherein the secondary regional datacenter includes a copy of the desktop template to create the desktop in the secondary desktop pool. 

          RANGAYYA discloses wherein the desktop is a non-persistent desktop created from a desktop template (desktop template is used to create a full of desktop clone (   (RANGAYYA, [0026]) in light of the specification [0011] backup desktop changed when desktop changed);   and wherein the secondary regional datacenter includes a copy of the desktop template to create the desktop in the secondary desktop pool (desktop template is used to create full of desktop clone (RANGAYYA, [0026])).    

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate RANGAYYA’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by using a desktop template of the virtual desktop by doing so a desktop is quicker updated.   

Regarding claim 13,  Ringdahl, Moran, and RANGAYYA disclose the system of claim 12.

             Ringdahl  in view of Moran do not disclose wherein the control plane is operable to copy the desktop template whenever a change is made to the desktop template.

          RANGAYYA discloses wherein the control plane is operable to copy the desktop template whenever a change is made to the desktop template (customization manager customized original virtual setting after the original virtual setting is changed by cloning the virtual desktop  (RANGAYYA, [0030])).      

            It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate RANGAYYA’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by using a desktop template of the virtual desktop by doing so a desktop is quicker updated.  

Regarding claim 14, Ringdahl, Moran, and  RANGAYYA disclose the system of claim 12.

           Ringdahl  in view of Moran do not disclose wherein the control plane is operable to access the desktop template across additional regional datacenters. 

          RANGAYYA discloses wherein the control plane is operable to access the desktop template across additional regional datacenters (resource of desktop template is used  to link and to clone a virtual desktop  (RANGAYYA, [0030])).   

            It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate RANGAYYA’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by using a desktop template of the virtual desktop by doing so a desktop is quicker updated.  
 
Regarding claim 29, claim 29 is substantially similar to claim 12, thus the same rationale applies. 

Regarding claim 30, claim 30 is substantially similar to claim 13, thus the same rationale applies. 

Regarding claim 31, claim 31 is substantially similar to claim 14, thus the same rationale applies. 

4g. Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl in view of Moran as applied to claims 1-3 and 18-20   above, and further view of Asthana et al. (hereinafter “Asthana”)  (CA 2891984 A1).   

Regarding claim 15, Ringdahl  and Moran disclose the system of claim 1.

             Ringdahl  in view of Moran do not disclose wherein the activation is performed automatically according to a preconfigured rule.  

            Asthana discloses wherein the activation is performed automatically according to a preconfigured rule  ( providing access of the a virtual computer of the second resource pool is done automatically using  defined excess access usage monitoring method ( when the excess usage reach a limit another virtual computer is automatically provided (  (Asthana, [0057];[0055])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Asthana’s teachings with Ringdahl’s teachings in view of Moran’s teachings . One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by automatically provided another virtual computing access by doing so interruption of access of resource by a user is prevented.  

Regarding claim 32, claim 32 is substantially similar to claim 15, thus the same rationale applies. 
  
4h. Claims 16-17and 33-34  are rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl in view of Moran as applied to claims 1-3 and 18-20   above, and further view and further in view of SALAPURA  et al.  (hereinafter “SALAPURA”) (US 2019/0370132 A1).    

Regarding claim 16, Ringdahl  and Moran disclose the system of claim 1.

           Ringdahl  in view of Moran do not disclose wherein the primary desktop pool is provided through a first public cloud provider and the secondary desktop pool is provided through a second, different public cloud provider.  

          SALAPURA discloses wherein the primary desktop pool is provided through a first public cloud provider and the secondary desktop pool is provided through a second, different public cloud provider ( two or more  public clouds at physically different locations selling cloud services  for desktop computers) (SALAPURA, [0050]-[0051]; [0053]); in [0053] the service and software are for desktop computers ).     

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate SALAPURA’s teachings with Ringdahl’s teachings in view of Moran’s teachings. One skilled in the art would be motivated to combine them in order to  recover efficiently a user virtual desktop by  using different cloud providers for doing recovery in order to efficiently perform  recovery of a desktop by having different recovery sites in different physical locations for having choices of  independent accesses of  the different recovery sites.   
  
Regarding claim 17, Ringdahl  and Moran disclose the system of claim 1.

           Ringdahl  in view of Moran do not disclose further comprising a tertiary regional datacenter, and wherein the control plane is operational to execute a recovery routine to copy the secondary desktop pool to a tertiary desktop pool of the tertiary regional datacenter.  

          SALAPURA discloses further comprising a tertiary regional datacenter, and wherein the control plane is operational to execute a recovery routine to copy the secondary desktop pool to a tertiary desktop pool of the tertiary regional datacenter ( data from one data center is copy to another center by booting a server from  snapshot images of a user’sdesktop (SALAPURA, [0021])).     

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate SALAPURA’s teachings with Ringdahl’s teachings in view of Moran’s teachings. One skilled in the art would be motivated to combine them in order to recover efficiently a user virtual desktop by  using different cloud providers for doing recovery in order to efficiently perform the recovery by having different recovery sites in different physical locations for having choices of independent accesses of  the different recovery sites.   
   
Regarding claim 33, claim 33 is substantially similar to claim 16, thus the same rationale applies. 
  
Regarding claim 34, claim 34 is substantially similar to claim17, thus the same rationale applies. 
 
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455